                                          Case 4:18-cv-00688-JSW Document 42 Filed 11/28/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                       S.D.,
                                   7                                                     Case No. 4:18-cv-00688-JSW
                                                       Plaintiff,
                                   8
                                                v.                                       CLERK'S NOTICE VACATING
                                   9                                                     HEARING ON MOTION TO DISMISS
                                       HYTTO LTD., D/B/A/ LOVENSE,
                                  10                                                     Re: Dkt. No. 36
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                  YOU ARE HEREBY NOTIFIED that the hearing on the Motion to Dismiss,

                                  14           noticed on December 14, 2018 at 9:00 A.M., in Courtroom 5 on the 2nd floor of the

                                  15           Federal Courthouse, 1301 Clay Street, Oakland, California, before the HONORABLE

                                  16           JEFFREY S. WHITE is vacated. A written ruling shall issue.

                                  17   Dated: November 28, 2018
                                                                                      Susan Y. Soong
                                  18                                                  Clerk, United States District Court
                                  19

                                  20
                                                                                      By: ________________________
                                  21                                                  Jennifer Ottolini, Deputy Clerk to the
                                                                                      Honorable JEFFREY S. WHITE
                                  22                                                  510-637-3541
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
